In an action inter alia for a judgment declaring that plaintiffs are vested with absolute title in fee to certain real property, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered February 6, 1975, which, after a nonjury trial, inter alia, declared that defendant Emmy Hoffman has absolute title in fee to the said real property. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Albert at Special Term. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.